ROBB, Associate Justice.
Appeal from concurrent decisions of the Patent Office awarding priority of invention to the senior party, Tomlinson. We reproduce the second of the two claims of the issue:
”2. In a coupling for electric train line circuits, the combination of a easing, *462fixed contact fingers mounted tlie ein and connected to the respective circuits, a movable contact carrier normally hold out of operative position, and a fluid pressure mechanism for shifting said contact carrier to its operative position to establish electrical connection between said fixed contacts and the corresponding fixed contacts of an adjacent car.” .
Upon the declaration of the interference appellants filed a motion for its dissolution, on the ground that Tomlinson has no right to make the claims of the issue. The question was elaborately reviewed by the Daw Examiner, who found in favor of Tomlinson. Thereupon the Examiner of Interferences awarded priority on the record to Tomlinson, appellants having failed to show cause why that should not be done. On appeal to the Examiners in Chief, the question of Tomlinson’s right to make the claims was again reviewed, and that right sustained. The question was again raised and considered by the Assistant Commissioner, with the same result.
For the reasons announced in the preceding case, Brown v. Tomlinson (No. 1254) 49 App. D. C. —, 265 Fed. 460, we affirm he decision of the Patent Office.
Affirmed.